Citation Nr: 1414611	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-06 723A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on December 9, 2003 at Parrish Medical Center. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1969 and from October 1990 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2004 decision by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida, that determined that the Veteran was not entitled to payment or reimbursement for the cost of private medical expenses incurred on December 9, 2003 at Parrish Medical Center under 38 U.S.C.A. § 1725.  The claim was remanded for additional development in May 2009.  

The Veteran testified at a Travel Board hearing in December 2008 before a Veterans Law Judge who is no longer a member of the Board.  In 2012, the Board afforded the Veteran an opportunity for another hearing with a Veterans Law Judge who would participate in this decision.  In October 2012, the Veteran responded that he did not want another hearing.  


FINDINGS OF FACT

1.  During the pendency of this claim, service connection was in effect for various conditions, the Veteran is was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities, and the Veteran was considered permanently and totally disabled.

2.  The Veteran received treatment at Parrish Medical Center on December 9, 2003 for flank pain and high blood pressure.

3.  The evidence does not show that the treatment the Veteran received on December 9, 2003 at Parrish Medical Center was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

4.  A VA facility was feasibly available on the date and time he sought treatment at Parrish Medical Center; the evidence does not show that an attempt to use the VA facility would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on December 9, 2003 at Parrish Medical Center have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this appeal, in a December 2003 decision letter, the VAMC notified the Veteran that payment had been denied for medical expenses because the care and services provided were not rendered in a medical emergency.  In an April 2004, May 2004, and June 2009 post-adjudication letters, the VAMC provided the Veteran with notice of what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2008 Statement of the Case provided the Veteran with the criteria for payment or reimbursement under the Millennium Healthcare and Benefits Act, pursuant to 38 U.S.C.A. § 1725, including the definition of "emergency treatment," which was the basis for the VAMC's denial of the claim.  The Statement of the Case and the September 2012 Supplemental Statement of the Case also explained that VA facilities were available to provide the care that the Veteran required.

In any event, the Board finds that any notice defect does not constitute prejudicial error in this case because of evidence of actual knowledge on the part of the appellant.  In this regard, the appellant has argued that his condition was emergent.  Hence, the appellant has demonstrated an awareness of the evidence necessary to substantiate a claim for reimbursement or payment of unauthorized medical expenses.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in content or timing of the notice was cured by actual knowledge on the part of the appellant, and was, thus, not prejudicial.  Id.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning the events resulting in his seeking medical care at Parrish Medical Center was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records from Parrish Medical Center and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the appellant and his representative, on his behalf.  No further VAMC action on this matter prior to appellate consideration is required.

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Legal Criteria and Analysis

The Veteran seeks reimbursement for the cost of unauthorized private medical expenses incurred on December 9, 2003 at Parrish Medical Center for hypertension and flank pain.  He avers that emergency medical care was required and that he could not get to a VA medical center for treatment.  He believed that his condition was emergent.

The Veteran testified that on December 9, 2003, he was seen at a VA outpatient facility and was told by "Dr. Field" to go to the nearest emergency room if his blood pressure rose.  Since the nearest VA facility was closed when his blood pressure rose that evening, he went to the nearest private facility. 

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions. There must be a showing that:

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapte r 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2013).

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board points out that, effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f)(1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to "shall."

Additionally, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2013).  Under the provisions of 38 C.F.R. § 17.53 (2013), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2013).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2013).

Service-connection is currently in effect posttraumatic stress disorder, rated as 30 percent disabling; a spinal disc condition, rated as 20 percent disabling; right upper extremity peripheral neuropathy, rated as 20 percent disabling; left upper extremity peripheral neuropathy, rated as 20 percent disabling; residuals of a foot injury, rated 10 percent disabling; diabetes mellitus, rated 10 percent disabling; right lower extremity peripheral neuropathy, rated as 10 percent disabling; left lower extremity peripheral neuropathy, rated as 10 percent disabling; residuals of a shell fragment wound to the right hand with ankylosis of the first metatarsal phalange joint of the fifth finger, rated as zero percent disabling;  pterygium, lateral side, right eye, rated as zero percent disabling; and erectile dysfunction, rated as zero percent disabling.  His combined disability rating is 80 percent.  He was awarded a total disability rating based on individual unemployability in August 2003.  He is considered permanently and totally disabled.  Hence, the criteria of 38 C.F.R. § 17.120(a) are met.

Regardless, the criteria for reimbursement or payment of medical expenses are not met under either 38 U.S.C.A. § 1725 or §1728 because such services were not rendered in a medical emergency and VA facilities were feasibly available.

The private treatment records reflect that December 9, 2003 he was seen at a 
fire department and was found to have increased blood pressure.  Thereafter, he presented to Parrish Medical Center emergency room (ER) with complaints of high blood pressure and flank pain.  

VA treatment records show that the Veteran was being treated for hypertension.  An October 2003 treatment note recorded an impression of chronic problems with acute exacerbations, to include benign prostatic hypertrophy (BPH), and fairly controlled hypertension.  It was noted that the Veteran should follow up with primary care as needed, and report to the emergency room if problem got significantly worse.  On December 2, 2003, he complained of pain around the right kidney area and right knee for three months.  The clinician noted that the Veteran's blood pressure was a bit labile at home, and sometimes uncontrolled (160's).  At that time his blood pressure was 161/93.  He was instructed to continue current care as directed, and his medication dosage was increased.  On December 4, 2003, he was seen for flank pain of one week's duration.  He rated the pain as 5/10.  The assessment was low back pain.  The clinician noted that the Veteran had multiple health problems, including renal insufficiency.  His symptoms were treated with warm moist packs.  

The ER records from Parrish Medical Center show that the Veteran presented to the ER at approximately 9 am, with complaints of elevated blood pressure and right flank pain of two week's duration.  He rated the pain as 3/10 on the pain score.  The clinician noted that the Veteran was ambulatory and arrived unaccompanied.  He had gone that morning to the fire department for a blood pressure reading of 204/110.  The clinician indicated that the Veteran had a medical history of labile blood pressure.  There were no signs of hypertensive crisis.  His blood pressure improved and the facility advised the Veteran to follow up in two days. 

In reviewing a description of the symptoms the Veteran described to the medical professionals (in other words, attempting to see the Veteran's medical situation from his perspective) on December 9, 2003, the Board does not find the reported symptoms would cause a prudent person to believe that the absence of immediate medical attention would result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The fact that his flank pain had been ongoing for two weeks opposes the Veteran's contention of urgency.  Moreover, his blood pressure, while elevated on that date, was known to be labile.  This is evidence against a finding of "acute symptoms," and there was nothing in these records to indicate the Veteran's symptomatology was "severe."  See 38 C.F.R. § 17.1002(b).

Significantly, in March 2004 and again in June 2009, the chief medical officer (CMO) of the VA Fee Basis Program opined that the Veteran's condition on December 9, 2003 was non-emergent and that VA facilities were available.  Specifically, the CMO noted that the conditions for which he was treated that morning, hypertension and flank pain, were chronic in nature and the Veteran 
was not in acute distress.  The CMO noted that he had been treated for the same symptoms at VA a few days earlier and was prescribed a heating pad at that time. Prior to going to the ER at the private facility, he had been seen at his local fire station where he was told his blood pressure reading in the right arm was 204/110, and 180/100 in the left arm.  While the Veteran suffered from chronic renal insufficiency, he denied any urinary symptoms at that time.  

The CMO determined that the Veteran could have sought treatment at the VA 
Viera Clinic, where he was regularly treated and which was located 33 miles away, especially since his only subjective complaint was chronic flank pain of two week's duration, and as such, was not acute.  The CMO found that while a prudent person would be upset with a high blood pressure reading, his blood pressure had previously been described as labile in nature.  Said facility was available and 
open for business at that time and date.  

The CMO further noted that to the extent the Veteran claimed he was seen at VA on December 9, 2003, and was instructed by Dr. Fields to go to the nearest ER should his blood pressure rise, the VA treatment records failed to document the claimed consultation on that date.  It was further noted that four different VA facilities were reasonably available to the Veteran on December 9, 2003.  These facilities were within 31.99 to 58.93 miles distance from the Veteran.  

In sum, the CMO recommended disapproval of the Veteran's claim for reimbursement due to the chronic nature of the Veteran's flank pain of two 
weeks duration with no acute exacerbation, the nature of his hypertension, and 
the fact that he was in no acute distress.  Moreover, his regular VA treatment clinic, which was 33 miles away, was open and available for treatment.  

The Board finds that, although the Veteran is deemed permanently and totally disabled, the evidence does not show that treatment for his condition was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B).  The Board stresses that the Veteran had been treated by VA for flank pain that had been present for over a week and he had a documented history of labile blood pressure.  Furthermore, the Veteran was not transported by ambulance, indicating that the Veteran either drove himself or had someone else drive him.  

Moreover, the circumstances surrounding the treatment in question, as described by the Veteran, are not consistent with the objective medical evidence.  Specifically, the evidence fails to document the Veteran's claimed visit to the VA clinic on December 9, 2003, during which he was allegedly instructed by a VA physician to go to the nearest emergency room if his blood pressure rose.  Moreover, while the Veteran reported seeking treatment late that night, the private treatment records show that the Veteran was actually treated in the morning hours during which VA facilities were open and available for treatment.  Thus, his assertions in this regard are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Further, the CMO determined that the condition was non-emergent on the date of treatment and a VA facility was available.  

Based on the foregoing, the Board finds that the claim for payment of unauthorized medical expenses the Veteran incurred for treatment at Parrish Medical Center on December 9, 2003 must be denied as his treatment was non-emergent and VA facilities were feasibly available.  In reaching the conclusion to deny the claim, 
the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Parrish Medical Center on December 9, 2003 is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


